Exhibit AMERICAN TRANSMISSION COMPANY LLC Financial Statements for the Years Ended December 31, 2009, 2008 and 2007 and Report of Independent Registered Public Accounting Firm American Transmission Company LLC Table of Contents Report of Independent Registered Public Accounting Firm 3 Financial Statements Statements of Operations for the Years Ended December 31, 2009, 2008 and 2007 4 Statements of Cash Flows for the Years Ended December 31, 2009, 2008 and 2007 5 Balance Sheets as of December 31, 2009 and 2008 6 Statements of Changes in Members’ Equity for the Years Ended December 31, 2009, 2008 and 2007 7 Notes to Financial Statements 8-31 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of ATC Management Inc., Corporate Manager of American Transmission Company LLC: We have audited the accompanying balance sheets of American Transmission Company LLC (the “Company”) as of December 31, 2009 and 2008, and the related statements of operations, changes in members’ equity, and cash flows for each of the three years in the period ended December 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of the Company as of December 31, 2009 and 2008, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. /s/ DELOITTE & TOUCHE LLP DELOITTE & TOUCHE LLP Milwaukee, Wisconsin February 4, 2010 3 American Transmission Company LLC Statements of Operations For the Years Ended December 31, 2009, 2008 and 2007 (In Thousands) 2009 2008 2007 Operating Revenues Transmission Service Revenue $ 520,364 $ 464,992 $ 406,893 Other Operating Revenue 1,161 1,579 1,126 Total Operating Revenues 521,525 466,571 408,019 Operating Expenses Operations and Maintenance 131,693 121,096 119,901 Depreciation and Amortization 85,099 75,834 69,154 Taxes Other than Income 12,485 11,134 9,124 Income Tax Expense of ATC LLC 1,039 896 - Total Operating Expenses 230,316 208,960 198,179 Operating Income 291,209 257,611 209,840 Other Income (Expense), Net (621 ) (514 ) 78 Earnings Before Interest and Members' Income Taxes 290,588 257,097 209,918 Interest Expense Interest Expense, Net 77,223 69,135 58,938 Allowance for Borrowed Funds Used During Construction - (83 ) (3,109 ) Net Interest Expense 77,223 69,052 55,829 Earnings Before Members' Income Taxes $ 213,365 $ 188,045 $ 154,089 The accompanying notes are an integral part of these financial statements. 4 American Transmission Company LLC Statements of Cash Flows For the Years Ended December 31, 2009, 2008 and 2007 (In Thousands) 2009 2008 2007 Cash Flows from Operating Activities Earnings Before Members' Income Taxes $ 213,365 $ 188,045 $ 154,089 Adjustments to Reconcile Earnings Before Members' Income Taxes to Net Cash Provided by Operating Activities- Depreciation and Amortization 85,099 75,834 69,154 Bond Discount and Debt Issuance Cost Amortization 986 831 698 Provision for Deferred Income Taxes of ATC LLC, Net 545 504 - Change in- Accounts Receivable (4,412 ) (9,437 ) (7,261 ) Other Current Assets 129 (534 ) (1,783 ) Accounts Payable (872 ) (8,482 ) 6,883 Accrued Liabilities (8,585 ) 14,409 6,684 Other, Net (4,138 ) 2,842 10,663 Total Adjustments 68,752 75,967 85,038 Net Cash Provided by Operating Activities 282,117 264,012 239,127 Cash Flows from Investing Activities Capital Expenditures for Property, Plant and Equipment (401,671 ) (364,653 ) (407,071 ) Insurance Proceeds Received for Damaged Property, Plant and Equipment 3,906 - - Proceeds from the Sale of Property, Plant and Equipment - 5,125 - Allowance for Borrowed Funds Used During Construction - (83 ) (3,109 ) Net Cash Used in Investing Activities (397,765 ) (359,611 ) (410,180 ) Cash Flows from Financing Activities Distribution of Earnings to Members (166,178 ) (140,828 ) (116,345 ) Issuance of Membership Units for Cash 99,987 97,985 66,643 Return of Capital to Tax-exempt Members - (8,553 ) - Issuance (Repayment) of Short-term Debt, Net 74,476 17,710 (90,574 ) Issuance of Long-term Debt, Net of Issuance Costs 149,014 208,675 248,266 Advances Received Under Interconnection Agreements 7,072 31,493 63,157 Repayments Made Under Interconnection Agreements (47,995 ) (111,382 ) - Other, Net (552 ) 388 (35 ) Net Cash Provided by Financing Activities 115,824 95,488 171,112 Net Change in Cash and Cash Equivalents 176 (111 ) 59 Cash and Cash Equivalents, Beginning of Period - 111 52 Cash and Cash Equivalents, End of Period $ 176 $ - $ 111 The accompanying notes are an integral part of these financial statements. 5 American Transmission Company LLC Balance Sheets As of December 31, 2009 and 2008 (In Thousands) ASSETS 2009 2008 Property, Plant and Equipment Transmission Plant $ 3,174,792 $ 2,734,539 General Plant 91,833 84,165 Less- Accumulated Depreciation (712,724 ) (659,075 ) 2,553,901 2,159,629 Construction Work in Progress 197,057 303,965 Net Property, Plant and Equipment 2,750,958 2,463,594 Current Assets Cash and Cash Equivalents 176 - Accounts Receivable 46,311 46,028 Prepaid Expenses 2,886 2,986 Other Current Assets 1,748 1,777 Total Current Assets 51,121 50,791 Regulatory and Other Assets Regulatory Assets 7,760 8,252 Other Assets 8,531 8,188 Total Regulatory and Other Assets 16,291 16,440 Total Assets $ 2,818,370 $ 2,530,825 MEMBERS' EQUITY AND LIABILITIES Capitalization Members’ Equity (see Note 3 for redemption provisions) $ 1,196,396 $ 1,049,222 Long-term Debt 1,259,643 1,109,397 Total Capitalization 2,456,039 2,158,619 Current Liabilities Accounts Payable 19,602 41,493 Accrued Interest 20,274 19,260 Other Accrued Liabilities 45,645 40,622 Current Portion of Regulatory Liabilities 1,502 19,953 Short-term Debt 197,537 123,578 Current Portion of Advances Under Interconnection Agreements 934 7,129 Total Current Liabilities 285,494 252,035 Regulatory and Other Long-term Liabilities Regulatory Liabilities 59,734 66,067 Other Long-term Liabilities 17,103 54,104 Total Regulatory and Other Long-term Liabilities 76,837 120,171 Commitments and Contingencies (see Notes) - - Total Members’ Equity and Liabilities $ 2,818,370 $ 2,530,825 The accompanying notes are an integral part of these financial statements. 6 American Transmission Company LLC Statements of Changes in Members’ Equity For the Years Ended December 31, 2009, 2008 and 2007 (In Thousands) Members’ Equity as of December 31, 2006 $ 807,310 Membership Units Outstanding at December 31, 2006 55,555 Issuance of Membership Units $ 67,519 Earnings Before Members' Income Taxes 154,089 Distribution of Earnings to Members (116,345 ) Members’ Equity as of December 31, 2007 $ 912,573 Membership Units Outstanding at December 31, 2007 60,769 Issuance of Membership Units $ 97,985 Return of Capital to Tax-exempt Members (8,553 ) Earnings Before Members' Income Taxes 188,045 Distribution of Earnings to Members (140,828 ) Members’ Equity as of December 31, 2008 $ 1,049,222 Membership Units Outstanding at December 31, 2008 68,089 Issuance of Membership Units $ 99,987 Earnings Before Members' Income Taxes 213,365 Distribution of Earnings to Members (166,178 ) Members’ Equity as of December 31, 2009 $ 1,196,396 Membership Units Outstanding at December 31, 2009 75,266 The accompanying notes are an integral part of these financial statements. 7 American Transmission Company LLC Notes to Financial Statements December 31, 2009 (1) Nature of Operations and Summary of Significant Accounting Policies (a) General American Transmission Company LLC (“the Company”) was organized, as a limited liability company under the Wisconsin Limited Liability Company Act, as a single-purpose, for-profit electric transmission company.The Company’s purpose is to plan, construct, operate, own and maintain electric transmission facilities to provide for an adequate and reliable transmission system that meets the needs of all users on the system and supports equal access to a competitive, wholesale electric energy market. The Company owns and operates the electric transmission system, under the direction of the Midwest Independent Transmission System Operator, Inc. (“MISO”), in parts of Wisconsin, Illinois, Minnesota and the Upper Peninsula of Michigan.The Company is subject to regulation by the Federal Energy Regulatory Commission (“FERC”) as to rates, terms of service and financing and by state regulatory commissions as to other aspects of business, including the construction of electric transmission assets. The Company’s five largest customers are also members and account for over 85% of the Company’s operating revenues.The rates for these transmission services are subject to review and approval by the FERC. In addition, several members provide operations, maintenance and construction services to the Company.The agreements under which these services are provided are subject to review and approval by the Public Service Commission of Wisconsin (“PSCW”).See note (8) for details of the various transactions between the Company and its members. The Company evaluated potential subsequent events through February 4, 2010, which is the date these statements were issued. (b) Corporate Manager The Company is managed bya corporate manager, ATC Management Inc. (“Management Inc.”).The Company and Management Inc. have common ownership and operate as a single functional unit.Under the Company’s operating agreement, Management Inc. has complete discretion over the business of the Company and provides all management services to the Company at cost.The Company itself has no employees and no governance structure separate from Management Inc.The Company’s operating agreement establishes that all expenses of Management Inc. are the responsibility of the Company.These expenses consist primarily of payroll, benefits, payroll-related taxes and other employee related expenses.All such expenses are recorded in the Company’s accounts as if they were direct expenses of the Company. 8 As of December 31, the following net payables to Management Inc. were included in the Company’s balance sheets (in thousands): 2009 2008 Other Accrued Liabilities $ 15,791 $ 14,922 Other Long-term Liabilities 6,777 11,045 Net Amount Payable to Management Inc. $ 22,568 $ 25,967 Amounts included in accrued liabilities are primarily payroll and benefit-related accruals.Amounts included in other long-term liabilities relate primarily to certain long-term compensation arrangements covering Management
